DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claims 1, 6 and 9 recite a human organism (i.e., an/the occupant).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the left communication port and the right communication port are located below a shoulder level of an occupant”. This limitation defines the invention based on the size of an occupant. Occupants can have various sizes, and therefore the scope of this limitation is indefinite because it is based on an indefinite reference (i.e., the size of an occupant).
It is unclear whether the invention of claim 3 includes an instrument panel because claim 1 suggests that the invention is just an airbag, the recitation in the preamble with respect to an instrument panel only being directed to the intended use of the airbag, but the instrument panel is then positively recited in claim 3. 
Claim 6 recites, “a lower edge of the extension portion is located between the occupant's shoulder and chin.” This limitation defines the invention based on the size of an 
Claim 8 recites the limitation "the first communication port" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the communication port of the other sub-bag" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites, “the left and right sub-bags have substantially the same inflated thickness below a shoulder level of the occupant.” This limitation defines the invention based on the size of an occupant. Occupants can have various sizes, and therefore the scope of this limitation is indefinite because it is based on an indefinite reference (i.e., the size of an occupant).
Claim 10 recites the limitation "the sub-bag" in lines 3 and 6 (two places). There is insufficient antecedent basis for this limitation(s) in the claim. In particular, it is unclear from the claim language whether “the sub-bag” recited in lines 3 and 6 of claim 10 refers to the previously recited “left sub-bag” or the previously recited “right sub-bag”.
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. “substantially symmetrical” in claim 1 already includes the limitations of claim 2 due to the special definition provided for “substantially symmetric” in paragraph 0035 of the specification. Thus, claim 2 does not further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al. (JP 2017-074939 A). Takeuchi discloses an air bag 1A for a passenger seat 7 which is inflated and deployed between the passenger seat and an instrument panel 5 comprising: a main bag 2A; a left sub-bag 3L and a right sub-bag 3R connected respectively to left and right sides of the main bag; and a left communication port (25b and 33b, or 64) connecting the left sub-bag and the main bag and a right communication port (25b and 33b, or 64) connecting the right sub-bag and the main bag, wherein the left communication port and the right communication port are located below a shoulder S level of an occupant P (Fig. 25) and in a substantially symmetrical positional relationship in a left-right direction (Fig. 21). When projecting the air bag in a side view, at least parts of the left and right communication ports overlap (Fig. 21). Each communication port is located further rearward than a rear end of the instrument panel (Fig. 20). A volume of one sub-bag 3L is larger than a volume of the other sub-bag 3R. An upper portion of a rear portion of the one sub-bag is an extension portion which extends further rearward than a rear surface of the main bag when inflation is completed (Figs. 20 and 25). A lower edge of the extension portion is located between the occupant's shoulder .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (JP 2017-074939 A). Takeuchi teaches the limitations of claim 4, as explained above. Takeuchi further teaches that the one sub-bag 3L is provided with a first communication port (i.e., the left communication port 33b) and a second communication port 33c located further on a front side than the first communication port, and the first communication port is provided in a substantially symmetrical positional relationship with a communication port 33c of the other sub-bag. The first communication port and the second communication port have different .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH J FRISBY/Primary Examiner, Art Unit 3616